            Case 1:11-mc-00044-BAH Document 27 Filed 10/15/18 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                        )
 IN RE PETITION OF GEOFFREY SHEPARD                     )       Misc. No. 11-0044 (BAH)
                                                        )

  MOTION TO HOLD FURTHER REVIEW IN ABEYANCE OR ALTERNATIVELY
                   FOR AN EXTENSION OF TIME

       This Court recently ordered that by October 22, 2018, the National Archives and

Records Administration (“NARA”) “review the 16 remaining documents in the Road Map that

NARA has not been able to locate publicly, and shall contact any individuals whose privacy

might be implicated by the release of those 16 documents to ascertain their views regarding

whether those 16 documents may be released.” Order, Oct. 11, 2018 (doc. # 26). For the

reasons that follow, the government requests that the Court’s order be held in abeyance

pending the D.C. Circuit’s decision in the McKeever v. Sessions, D.C. Cir. No. 17-5149 (oral

argument heard September 21, 2018).

       1.        The D.C. Circuit’s decision in McKeever will control the outcome in this

case. The government has strong arguments favoring its view of Criminal Rule 6(e),

particularly in this Circuit. See In re Petition of Wittes, doc. # 9 at 4-8. A decision in the

government’s favor would obviate the need for the Court and the parties to expend resources

applying and weighing the so-call Craig factors against the presumed secrecy of the grand

jury information at issue.

       2.      No prejudice will result from waiting until the D.C Circuit rules. NARA is

processing the majority of the Roadmap for release, including all but a few of the Statements

of Information. Accordingly, the petitioner and public will have access to the redacted

                                                 1
            Case 1:11-mc-00044-BAH Document 27 Filed 10/15/18 Page 2 of 4



Roadmap, and the interests animating the petition will be served. Given that this petition was

dormant for over a year, little reason exists not to await the Circuit’s decision on the legal

issue that will determine the outcome.

       3.        Alternatively, in the event the Court determines to move forward, the

government requires an additional two weeks to review the underlying materials.

Government counsel was traveling October 9-11, and the Court required a response to the

Wittes petition by October 12. As undersigned counsel previously informed the Court,

counsel is scheduled to travel to Denver on October 18-19. That leaves a scant three days in

which to review the materials, contact any affected individuals, and provide the government’s

position to the Court. Extending the Court’s deadline by two weeks will not prejudice the

petitioner. Even if the Court were to order release, the government would seek a stay of that

order pending the D.C. Circuit’s decision in McKeever. Because the government has strong

arguments on appeal, and because the disclosure of information would cause the government

irreparable harm by vitiating its ability to seek appeal, the stay factors would weigh heavily in

the government’s favor. See People for the Am. Way Found. v. U.S. Dep't of Educ., 518 F.

Supp. 2d 174, 177 (D.D.C. 2007). This is the precise course this Court took in granting a

stay in the CNN matter. See In Re: Application to Unseal Dockets Related to the Independent

Counsel’s 1998 Investigation of President Clinton, Misc. No. 18-0018, Minute Order, May

16, 2018.

       4.        Government counsel contacted petitioner regarding this motion, and

petitioner, while opposing the motion to hold in abeyance, does not oppose the alternative

request for an additional two weeks in which to conduct a review.


                                                 2
          Case 1:11-mc-00044-BAH Document 27 Filed 10/15/18 Page 3 of 4




Dated: October 15, 2018                                Respectfully submitted,

                                                       JODY H. HUNT
                                                       Assistant Attorney General




                                                           /s/ Elizabeth J. Shapiro
                                                       ELIZABETH J. SHAPIRO
                                                       United States Department of Justice
                                                       1100 L Street, NW, Room 12100
                                                       Washington, D.C. 20530
                                                       Tel: (202) 514-5302
                                                       Fax: (202) 616-8460
                                                       elizabeth.shapiro@usdoj.gov
                                                       Attorneys for the United States



                               CERTIFICATE OF SERVICE

       I hereby certify that on this date, I caused a copy of the foregoing motion to be

 sent through electronic mail, to the following:


 GEOFFREY C. SHEPARD
 Three Old Mill Lane
 Media, PA 19063
 Email: geoff@geoffshepard.com



 Dated: October 15, 2018
                                                         /s/__Elizabeth J. Shapiro_____
                                                            Elizabeth J. Shapiro




                                                   3
Case 1:11-mc-00044-BAH Document 27 Filed 10/15/18 Page 4 of 4




                            -4-
